                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 PENNY MONROE                                      CIVIL ACTION

                       v.                          NO. 19-5384

 ETHICON, INC., et al.


                                            ORDER

        AND NOW, this 23 rd day of December 2019, upon considering Plaintiffs Motion to

remand (ECF Doc. No. 7), Defendants' Response (ECF Doc. No. 15), Plaintiffs Reply (ECF Doc.

No. 16), Defendants' Motion to dismiss (ECF Doc. No. 8), Plaintiffs Response (ECF Doc. No.

17), Defendants' Reply (ECF Doc. No. 19), Responses to our November 19, 2019 Order (ECF

Doc. Nos. 5, 12, 13), following extensive oral argument, and for reasons in the accompanying

Memorandum, it is ORDERED:

        1.      Plaintiffs Motion to remand (ECF Doc. No. 7) is DENIED;

        2.      Following our November 19, 2019 Order (ECF Doc. No. 5), the Clerk of Court

shall transfer this case to the United States District Court for the Northern District of New York

and close this case in our District; and,

       3.      Defendants' Motion to dismiss (ECF Doc. No. 8) is DENIED as moot without

prejudice to present arguments in the transferee Court if warranted.
